Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamaal Lewis, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Lewis v. Oddo, No, 5:14-cv-00108-FPS-RWT, 2016 WL 325129 (N.D. W. Va. Jan. 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED